Case 4:20-cv-00725-A Document 10 Filed 10/08/20 Pageiof8 PagelD 62

 

US, DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

MILER _

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT OCT -8 2999
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION CLERK, U.S. DISTRICT COURT
T3 Yonerenesnsnenancts nme <grarutancm
o Deputy -

 

 

JOH EZEQUIEL CARCAMO,
Movant,

Vs. NO. 4:20-CV-725-A
(NO. 4:19-CR-012-A)

UNITED STATES OF AMERICA,

1] fo] 12) 1 om ok oe tea

Respondent.

MEMORANDUM OPINION AND ORDER

 

Came on for consideration the motion of movant, Joe
Ezequiel Carcamo, to vacate, set aside, or correct sentence
under 28 U.S.C. § 2255, The court, having considered the motion,
the government's response, the record, including the record in
the underlying criminal case, No. 4:19-CR-012-A, and applicable

authorities, finds that the motion should be denied.

Background

On January 15, 2019, movant was named in a one-count
information charging him with being a felon in possession of a
firearm, in violation of 18 U.S.C. 88 922(g)(1) and 924 (a) (2).
CR Doc.? 12.

On January 25, 2019, movant appeared before the court with

the intent to enter a plea of guilty to the offense charged

 

'The "CR Doc. _" reference is to the number of the item on the docket of the underlying criminal case, No. 4:19-
CR-012-A.

 
Case 4:20-cv-00725-A Document 10 Filed 10/08/20 Page 2of8 PagelD 63

without benefit of a plea agreement. Movant and his attorney
signed a factual resume setting forth the elements of the
offense, the maximum penalty movant faced, and the stipulated
facts supporting movant's guilt. CR Doc. 18. They also signed a
waiver of indictment. CR Doc. 17. Under oath, movant stated that
no one had made any promise or assurance of any kind to induce
him to plead guilty. Further, movant stated his understanding
that the guideline range was advisory and was one of many
sentencing factors the court could consider; that the guideline
range could not be calculated until the presentence report
("PSR") was prepared; the court could impose a sentence more
severe than the sentence recommended by the advisory guidelines
and movant would be bound by his guilty plea; movant was
satisfied with his counsel and had no complaints regarding his
representation; and, movant and counsel had reviewed the factual
resume and movant understood the meaning of everything in it and
the stipulated facts were true. CR Doc. 45.

The probation officer prepared the PSR, which reflected
that movant's base offense level was 14. CR Doc. 21, § 19. He
received a two-level increase because the offense involved three
to seven firearms, id. § 20, a two-level increase for stolen
firearms, id. § 22, and a four-level increase for use or

possession of a firearm or ammunition in connection with another

2

 
Case 4:20-cv-00725-A Document 10 Filed 10/08/20 Page 3of8 PagelD 64

felony offense. Id. § 23. Further, he received a six-level
increase for otherwise using a firearm, id. | 28, and a one-
level increase for stealing firearms. Id. | 29. He received a
two-level and a one-level decrease for acceptance of
responsibility. Id. q4 36, 37. Based on a total offense level of
22 and a criminal history category of III, movant's guideline
imprisonment range was 63 Eo 78 months. Id. 9 85; CR Doc. 28.
Movant twice filed objections, CR Docs. 25 & 29, and the
probation officer prepared addenda to the PSR. CR Docs. 28 & 33.

On May 10, 2019, movant was sentenced to a term of
imprisonment of 78 months. CR Doc. 39. He appealed, CR Doc. 41,
and his sentence was affirmed. United States v. Carcamo, 805 F.
App'x 326 (5% Cir. 2020).

IT.

Ground of the Motion

 

Movant asserts one ground in support of his motion, worded
as follows: "Constitutionally Ineffective Assistance of Defense
Counsel." Doc.? 1 at PageID® 4. As supporting facts, ‘he says that
his underlying conviction was a Class A misdemeanor and not a

felony. Id.

 

2 The "Doc. __" reference is to the number of the item on the docket in this civil action.
3The "PagelD __" reference is to the page number assigned by the court's electronic filing system and is used
because the typewritten numbers on the form used by movant are not the actual page numbers of the document.

3

 

 

 
Case 4:20-cv-00725-A Document 10 Filed 10/08/20 Page 40f8 PagelD 65

LIT.

Applicable Standards of Review

 

A, 28 U.S.C. § 2255
After conviction and exhaustion, or waiver, of any right to
appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

 

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

 

32 (5% Cir. 1991). A defendant can challenge his conviction or
sentence after it is presumed final on issues of constitutional
or jurisdictional magnitude only, and may not raise an issue for
the first time on collateral review without showing both "cause"
for his procedural default and "actual prejudice" resulting from
the errors. Shaid, 937 F.2d at 232.

Section 2255 does not offer recourse to all who suffer
trial errors. It is reserved for transgressions of
constitutional rights and other narrow injuries that could not
have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

 

656 F.2d 1033, 1037 (5** Cir. Unit A Sept. 1981). In other words,
a writ of habeas corpus will not be allowed to do service for an

appeal. Davis v. United States, 417 U.S. 333, 345 (1974); United

 

States v. Placente, 81 F.3d 555, 558 (S5t* Cir. 1996). Further, if

 

issues “are raised and considered on direct appeal, a defendant

4

 
Case 4:20-cv-00725-A Document 10 Filed 10/08/20 Page5of8 PagelD 66

is thereafter precluded from urging the same issues in a later

collateral attack.” Moore v. United States, 598 F.2d 439, 441 (5

 

Cir. 1979) {citing Buckelew v. United States, 575 F.2d 515, 517-
18 (5°* Cir. 1978)}.

B. Ineffective Assistance of Counsel Claims

 

To prevail on an ineffective assistance of counsel clain,
movant must show that (1) counsel's performance fell below an
objective standard of reasonableness and (2) there is a
reasonable probability that, but for counsel's unprofessional
errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

 

Missouri v. Frye, 566 U.S. 133, 147 (2012). "[A] court need not
determine whether counsel's performance was deficient before
examining the prejudice suffered by the defendant as a result of
the alleged deficiencies." Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5% Cir. 2000).

 

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

 

(2011); and a movant must prove that counsel's errors "so
undermined the proper functioning of the adversarial process
that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting

 

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of
5

 
Case 4:20-cv-00725-A Document 10 Filed 10/08/20 Page6of8 PagelD 67

claim must be highly deferential and the defendant must overcome
a strong presumption that his counsel’s conduct falls within the
wide range of reasonable professional assistance, Strickland,
466 U.S. at 689. simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

 

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282 (5'
Cir. 2000}.
IV.
Analysis

Movant argues that his counsel provided ineffective
assistance by having him waive indictment and advising him to
plead guilty when in fact his prior state conviction was a Class
A misdemeanor and not a felony. Doc. 1 at PageID 4. Any
contention that movant did not know what his rights were prior
to pleading guilty, in particular his right to be indicted by a
grand jury, is belied by his testimony in open court under oath.
CR Dec. 45. "Solemn declarations in open court carry a strong

presumption of verity." Blackledge v. Allison, 431 U.S. 63, 74

 

(1977).

As to the substance of movant's argument, the very
documents he attaches to the motion establish that he was
convicted of a state jail felony and not a misdemeanor.

Attachment B is titled "State's Motion to Find Defendant Guilty

6

 

 

 
Case 4:20-cv-00725-A Document 10 Filed 10/08/20 Page 7of8 PagelD 68

of a State Jail Felony and Impose Sentence for a Class A
Misdemeanor as Provided in Section 12.44(a) of the Texas Penal
Code." Doc. 1 at PageID 28. Movant signed the motion, stating
his agreement to be found guilty of a state jail felony as
charged. Id. The next document is the judgment of conviction for
possession of a controlled substance, a "state jail felony." Id.
PageID 30.

What constitutes a conviction under 18 U.S.C. § 922{g) (1)
is determined in accordance with the law of the jurisdiction in
which the proceedings were held. 18 U.S.C. § 921(20). Movant was
convicted of possession of a controlled substance under Tex.
Health & Safety Code § 481.115. The charging instrument was an
indictment and the degree of offense was a state jail felony.
Doc. 1 at PageID 30, Under Texas law, a state jail felony is
punishable by up to two years' confinement. Tex. Penal Code
§ 12.35(a). The fact that movant was sentenced to 270 days'
imprisonment under Tex. Penal Code § 12.44(a) does not change

the fact that his conviction was for a felony. United States v.

Harrimon, 568 F.3d 531, 533 n.3 (5™ Cir. 2009); United States v.

Rivera-Perez, 322 F.3d 350, 352 (5% Cir. 2003). Movant's
argument to the contrary is without merit. United States v.
Dixon, 724 F. App'x 334, 335 (5% Cir. 2018); United States v.

Battin, 236 F. App'x 157 (5° Cir. 2007). Movant's counsel cannot

7

 

 

 
Case 4:20-cv-00725-A Document 10 Filed 10/08/20 Page 8of8 PagelD 69

have been ineffective for failing to raise a meritless argument.
Clark v. Thaler, 673 F.3d 410, 429 (5%" Cir. 2012).
Ve
order

The court ORDERS that all relief sought by movant in his
motion under 28 U.S.C. § 2255 be, and is hereby, denied.

Pursuant to Rule 22{b) of the Federal Rules of Appellate
‘procedure, Rule i1(a) of the Rules Governing Section 2255
Proceedings for the United States District Courts, and 28 U.S.C.
§ 2253(c) (2), for the reasons discussed herein, the court further
ORDERS that a certificate of appealability be, and is hereby,
denied, as movant has not made a substantial showing of the

denial of a constitutional right.

SIGNED October 8, 2020. 7

Dae needa UCI 7

pore States District Judge

 

      

 
